Citation Nr: 1141943	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-21 339	)	DATE
	)
	)


THE ISSUE

Whether a June 1, 1959 decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for the cause of the Veteran's death, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1941 to March 1945 and from July 1946 to June 1949.  He died in June 1951; the present appellant is his surviving spouse.

This matter is before the Board as an original action on the motion of the appellant in which she alleges CUE in a June 1, 1959 Board decision.   

The issue of entitlement to an effective date earlier than January 19, 1996 for the grant of service connection for the cause of the Veteran's death, is the subject of a separate decision under a separate docket number, which will be sent to the appellant and her attorney under separate cover.  As the appellant's 


FINDINGS OF FACT

1. In a June 1, 1959 decision, the Board denied the appellant's claims of entitlement to service connection the cause of the Veteran's death and for death pension.

2. The correct facts, as they were known at the time of the June 1, 1959 decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.


CONCLUSION OF LAW

The June 1, 1959 Board decision denying entitlement to service connection for the cause of the Veteran's death, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that a June 1, 1959 Board decision contains CUE.

As an initial matter, the Board notes that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).


With regard to the merits of the appellant's motion, a prior Board decision, pursuant to 38 U.S.C.A. § 7111, may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Moreover, to warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the complained of error cannot constitute CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

In the present case, as a threshold matter, the Board finds that the arguments advanced by the appellant in her November 2004 and October 2008 motions allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this conclusion, the Board recognizes that the appellant is prosecuting this claim pro se.  Although CUE motions must be pled specifically, an appellant's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the "manifestly changed outcome" pleading requirement may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  Accordingly, the Board will proceed with an analysis of the CUE motions.

In her November 2004 CUE motion, the appellant raised nine allegations of CUE regarding the June 1, 1959 Board decision.  First, she alleges that the Board erred by identifying the Veteran's termination of service, without undertaking its own "probe" into the question, as June 20, 1946, ignoring his reenlistment to the Regular Philippine Scout on July 20, 1946.  Second, the Board did not carefully scrutinize the Veteran's separation documents when it found that his enlistment in July 1946 was under section 14, Public Law 190, 79th Congress.  Third, the Board relied on an erroneous and misleading report from the service department, which indicated that the Veteran had not been "under military control from April 1942 to March 1945."  Fourth, the Board did not evaluate the evidence of record concerning the Veteran's captivity as a prisoner of war (POW) in 1942, and the health effects therefrom, which are documented in the discharge certificate.  Fifth, the Board ignored the evidence showing that the Veteran's death was due to pulmonary tuberculosis secondary with sacroiliac disease or tuberculosis of the joint, which were shown to have been contracted during service.  Sixth, the Board "dishonestly" wrote that a medical opinion had been made reviewing the in-service chest X-rays, when it is shown that some, but not all, of the available in-service chest X-rays were reviewed.  Seventh, the Board erred by not referring the case for an independent expert medical opinion.  In the eighth allegation, the appellant reiterated that the Board erred by not obtaining an independent medical expert opinion.  Ninth, the Board erred by applying section 14, Public Law 190, 79th Congress, enacted on October 12, 1945, even though this did not apply to Regular Philippine Scouts, such as the Veteran.  

In her October 2008 motion, the appellant identified a tenth allegation of CUE.  She wrote that the Board erred by failing to provider her notice of the June 1959 decision denying her claim. 

Upon careful consideration, the Board finds that the appellant's allegations are without merit.  

Her first, second, third, and ninth allegations concern how the Board identified the Veteran's active duty service periods.  Although the appellant accurately describes the Board's decision in this regard, the Board relied on a report from the service department in identifying the Veteran's active duty service periods.  Indeed, the Board started its discussion by reporting that "The Service Department has reported. . . ".  Only service department records can establish if and when a person was serving on qualifying active service.  See 38 C.F.R. § 3.203 (1959); see also Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Moreover, the service department's findings are binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Thus, the Board was bound by the service department's findings concerning the Veteran's active duty service periods.  Correspondingly, the Board could not undertake its own inquiry into the matter.  

Finally, the appellant has not shown that the incorrect facts were before Board or that the Board incorrectly applied the law in this regard.  To the contrary, despite the appellant's contentions, all enlistments in the Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, such as the Veteran's reenlistment in July 1946, were made under the provisions of Public Law 190, as it constituted the sole authority for such enlistments during that period.  Although this did not apply to officers who were commissioned in connection with the administration of Public Law 190, the Veteran in the instant case is shown to not have been an officer.  38 U.S.C.A. § 107(b) ; 38 C.F.R. § 3.40(b).  

As such, the appellant's first, second, third, and ninth CUE allegations are without merit.  

In her fourth and fifth allegations, the appellant does not argue that the Board incorrectly applied the laws concerning service connection, including on a presumptive basis.  Rather, she contends that the Board either disregarded or "ignored" certain material evidence.  In other words, her contentions, on their face, appear to allege that the correct facts, as they were known at the time, were not before the Board.  An overall reading of her motion, however, makes clear that the appellant is simply disagreeing with how the Board evaluated and weighed the evidence.  

In particular, the Board in its June 1959 decision determined that pulmonary tuberculosis, which was listed in the Certificate of Death as the cause of death, was not manifest during service and that arthritis of the right sacroiliac joint, which was a service-connected disability, did not contribute materially or substantially to the Veteran's cause of death.  The Board also found that a "death pension" was not warranted because the Veteran's arthritis of the right sacroiliac joint, which was a service-connected disability, was not manifest to a degree of at least 10 percent during his active wartime service ending June 30, 1946.  Earlier in the decision, the Board cited to evidence indicating although the Veteran had an "Ill defined condition of the musculoskeletal system" during his wartime service, the associated complaints were "without demonstrable organic basis" and there were no pertinent defects noted at the time of his separation examination.  

With specific regard to the appellant's fourth allegation, the appellant argues that the Board "failed to evaluate the evidence of record" concerning the Veteran's captivity by the Japanese in 1942, which resulted in him "suffer[ing] the worse effect of multiple diseases contracted" therein as shown by certain service department records.  In other words, the appellant is contending that the Board incorrectly evaluated the facts concerning the effects of the Veteran's time as a POW of the Japanese.  The Board agrees that the facts are not unequivocal in showing that arthritis was not manifest to at least a degree of 10 percent during his wartime service ending June 20, 1946, as the Board determined.  However, this question concerns how the facts were evaluated by the Board in June 1959, which may not rise to the level of CUE.  38 C.F.R. § 20.1403.  

With specific regard to her fifth allegation, the appellant argues that the evidence was "unambiguous" in showing that the Veteran's pulmonary tuberculosis was "actually contracted" during his active service.  She cited specific medical records in support of this argument.  First, she noted the opinion of a private doctor opinion who had been interviewed in the matter.  She then cited to diagnostic testing results shown in the Veteran's service treatment record (STR), and the opinion of a VA examiner who evaluated this evidence.  The appellant does not allege that these facts were not before the Board in June 1959.  In fact, the Board's June 1, 1959 decision reflects citation to the same evidence cited by the appellant in her CUE motion.  Rather, her CUE argument concerns how the Board evaluated and interpreted the evidence on the question of whether pulmonary tuberculosis was incurred in active duty service or a presumptive period.  38 C.F.R. § 20.1403.  

Importantly in regard to both of these CUE allegations, the claims file shows that the Board's June 1959 decision was decided by a three-member panel, which included a medical doctor.  See Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995) ("The BVA's use of its own medical judgment provided by the medical member of the panel was common practice prior to the Colvin decision. . . . It was not until this Court denounced such a practice that the BVA was required to rely upon independent medical evidence to support its medical conclusion.  See Colvin, 1 Vet. App. at 175.").  Thus, the Board appears to have relied on the medical judgment of its medical panel member in reaching all conclusions.

In summary, the appellant's fourth and fifth CUE allegations concern how the Board evaluated the evidence, which is specifically precluded as a basis for CUE under Rule 1403(d)(3).  

The appellant's sixth, seventh, and eighth CUE allegations concern the adequacy of the VA examinations obtained by the Board prior to its June 1959 decisions.  As these allegations concern the duty to assist, they do not constitute CUE.  See 38 C.F.R. § 20.1403(d)(2).  

The appellant's ninth and final CUE allegation indicates that the Board failed to provide her notice of the June 1959 decision.  This final argument concerns VA's duty to notify.  The appellant's allegation, however, is not supported by the record as the claims file contains a carbon copy of a June 1959 notice, which states "A copy of the decision of [the Board] in connection with the appeal submitted in this claim is enclosed for your information."  A parenthetical notation states "This form letter enclosed with copy of decision sent to addressee shown on decision if no addressee shown above."  The notice also establishes that a copy of the Board's decision was sent to the appellant's veterans service organization representative.  The claims file does not show that the Board's June 1959 notice letter was returned as undeliverable.  Thus, the Board may presume that the appellant received the letter notifying her of the June 1, 1959 decision.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (If correspondence is not returned as undeliverable by the post office, the addressee is presumed to have received the mailing).  

In light of the foregoing, the Board finds that the appellant has not established that the correct facts, as they were known at the time, were not before the Board on June 1, 1959.  Nor has the appellant shown that but for an incorrect application of statutory or regulatory provisions the outcome of her claim would have been manifestly different.  The appellant has also not shown that the statutory and regulatory provisions extant at the time were incorrectly applied.  Accordingly, the Board concludes that CUE is not demonstrated in the June 1, 1959 Board decision, which denied entitlement to service connection for the cause of the Veteran's death.


ORDER

The appellant's motion to revise or reverse the June 1, 1959 Board decision, which denied her claim of entitlement to service connection for the cause of the Veteran's death, is denied.




                       ____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



